

117 S2895 IS: Prevent Unconstitutional Vaccine Mandates for Interstate Commerce Act
U.S. Senate
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2895IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Mr. Scott of Florida (for himself, Ms. Lummis, Mr. Johnson, Mr. Lee, and Mr. Marshall) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the Department of Transportation and other agencies from promulgating rules requiring a person to provide proof of COVID–19 vaccination in order to engage in interstate commerce or travel, and for other purposes.1.Short titleThis Act may be cited as the Prevent Unconstitutional Vaccine Mandates for Interstate Commerce Act.2.Prohibition on proof of COVID–19 vaccination requirements(a)In generalNotwithstanding any other provision of law, an agency or department described in subsection (b) may not promulgate any rule to require a person to provide proof of COVID–19 vaccination of any kind in order to engage in interstate commerce or travel. (b)Agencies and departments describedAn agency or department referred to in subsection (a) is any of the following:(1)The Department of Transportation. (2)The National Railroad Passenger Corporation (commonly referred to as Amtrak).(3)The Surface Transportation Board. (4)The Transportation Security Administration. (5)The National Transportation Safety Board. (6)The Federal Maritime Commission. (7)The Department of Commerce. (c)Limitation on the use of HHS suspension of entries and imports authoritySection 361(e) of the Public Health Service Act (42 U.S.C. 264(e)) is amended by adding at the end the following: Nothing in this section shall be construed to authorize the Secretary of Health and Human Services to mandate vaccination against COVID–19 as a prerequisite for engaging in interstate commerce or travel..